DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-13, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0221757 to Nakayama et al. (hereinafter Nakayama).
With respect to Claim 1, Nakayama discloses a semiconductor device (e.g., HEMT) (Nakayama, Figs. 1, 3-6, 35-37, ¶0006-¶0009, ¶0075-¶0131, ¶0176-¶0181) comprising:
a semiconductor member (e.g., NUC/BU/NL/Dn/Dp/UC/CH/BA) (Nakayama, Figs. 1, 35, ¶0076, ¶0097-¶0109) including:
a first semiconductor region (e.g., NL/Dn) including an Alx1Ga1-x1N (0 ≤ x1 <1) of a first conductive type (e.g., n+ layer NL, GaN doped with n-type impurities, with X1=0) (Nakayama, Figs. 1, 35, ¶0101-¶0102),
a second semiconductor region (e.g., BA) including one (e.g., Al0.2Ga0.8N, GaN or AlN) (Nakayama, Figs. 1, 35, ¶0109) of a first material and a second material, and the first material including an Aly1Ga1-y1N (0 ≤ y1 <1) of the first conductive type, the second material including an Aly2Ga1-y2N (0 < y2 ≤1), and
a third semiconductor region (e.g., CH/UC) (Nakayama, Figs. 1, 35, ¶0106-¶0107) provided between at least a part of the first semiconductor region (NL/Dn) and the second semiconductor region (BA), the third semiconductor region (e.g., CH, n-type GaN, with x3=0) including an Alx3Ga1-x3N (0 ≤ x3 <1), x3 <y2) of the first conductive type, a concentration of an impurity of the first conductive type in the third semiconductor region (e.g., lower than 1E17 cm-3) (Nakayama, Figs. 1, 35, ¶0107) being lower than a concentration of the impurity of the first conductive type in the first semiconductor region (e.g., 1E19 cm-3) (Nakayama, Figs. 1, 35, ¶0101), the concentration of the impurity of the first conductive type in the third semiconductor region (e.g., lower than 1E17 cm-3) being lower than a concentration of the impurity of the first conductive type in the first material (e.g., BA, n-type Al0.2Ga0.8N with n-type impurities equal to 1E17 cm-3) (Nakayama, Figs. 1, 35, ¶0109);
a first electrode (e.g., VIAD) (Nakayama, Figs. 1, 35, ¶0082, ¶0126-¶0127) electrically connected with the first semiconductor region (e.g., NL);
a second electrode (e.g., SE/DE) (Nakayama, Figs. 1, 35, ¶0082, ¶0123) electrically connected with the second semiconductor region (e.g., BA);
a third electrode (e.g., GE) (Nakayama, Figs. 1, 4, 35, ¶0077, ¶0116-¶0118), a second direction (e.g., a horizontal direction in Fig. 1) from a portion of the third electrode (e.g., a portion of GE in the trench extending to the barrier layer BA) to the second semiconductor region crossing a first direction (e.g., a vertical direction) from the first semiconductor region to the second semiconductor region;
a first conductive member (e.g., VIAS connected to the source electrode SE and to the p-type DP layer) (Nakayama, Figs. 1, 35, ¶0082, ¶0123, ¶0124), at least a part of the third semiconductor region (CH) being between an other portion (e.g., a portion of the gate electrode in the trench that penetrates the barrier layer and a portion of the channel layer CH) (Nakayama, Figs. 1, 35, ¶0077) of the third electrode (GE) and the first conductive member (VIAS) in the second direction; and
a first insulating member (e.g., gate insulating film GI) (Nakayama, Figs. 1, 35, ¶0077), at least a part of the first insulating member (GI) being between the third electrode (GE) and the semiconductor member (e.g., CH/BA).
Regarding Claim 7, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, further comprising a second insulating member (e.g., ISOS) (Nakayama, Fig. 1, ¶0077, ¶0082), at least a part of the second insulating member being provided between the first conductive member (e.g., VIAS) and the semiconductor member (e.g., CH/BA).
Regarding Claim 8, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein the first conductive member (e.g., VIAS) includes at least one selected from the group consisting of metal (Nakayama, Fig. 1, ¶0082, ¶0124).
Regarding Claim 9, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses that the first conductive member (e.g., VIAS connected to the source electrode SE and to the p-type DP layer) (Nakayama, Figs. 1, 35, ¶0082, ¶0103, ¶0123) includes an Alz1Ga1-z1N (0 ≤z1 ≤1) (e.g., Dp, p-type GaN layer, with z1=0) of a second conductive type (p-type), and the first conductive member contacts the third semiconductor region (e.g., CH/UC).
Regarding Claim 10, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein the first conductive member (e.g., VIAS) (Nakayama, Fig. 1, ¶0082) is electrically connected with one (e.g., SE) of the second electrode.
Regarding Claim 11, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, further comprising a first conductive member terminal (e.g., conductive member connecting the VIAS and SE to the pad SP) (Nakayama, Figs. 1, 3, ¶0082, ¶0089) electrically connected with the first conductive member (VIAS).
Regarding Claim 12, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein the first conductive member (e.g., VIAS) (Nakayama, Figs. 35-37, ¶0179-¶0185) is located between a plurality of the third semiconductor regions (e.g., first and second channel regions CH on both sides of the VIAS) in the second direction (e.g., X direction in Fig. 36) (Nakayama, Figs. 35-37, ¶0179-¶0185).
Regarding Claim 13, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein a plurality of the third electrodes (e.g., a plurality of GEs) (Nakayama, Figs. 3, 35-37, ¶0090, ¶0179-¶0185) are provided, the semiconductor member includes a plurality of the second semiconductor regions (e.g., a plurality of active regions AC, each AC including barrier layer BA), one of the plurality of second semiconductor regions is located between one of the plurality of third electrodes (e.g., GE on one side of the VIAS connected to the SE electrode) and the first conductive member (e.g., VIAS connected to the source electrode SE in the contact hole C1S) in the second direction (e.g., X direction in Fig. 36), an other one of the plurality of second semiconductor regions is located between an other one (e.g., GE on another side of the VIAS) of the plurality of third electrodes and the first conductive member in the second direction (e.g., X direction in Fig. 36, wherein two gate electrodes GE arranged on both sides if the VIAS) (Nakayama, Figs. 35-37, ¶0185).
Regarding Claim 16, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein a position of the first electrode (e.g., VIAD) (Nakayama, Figs. 1, 35, ¶0082, ¶0126-¶0127) in the first direction (e.g., vertical direction in FIg. 1) is between a position of a part of the first semiconductor region (e.g., NL) (Nakayama, Fig. 1, ¶0101) in the first direction and a position of the second electrode (e.g., DE) (Nakayama, Figs. 1, 35, ¶0082, ¶0123) in the first direction.
Regarding Claim 19, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein the first semiconductor region (e.g., NL/Dn including an Alx1Ga1-x1N with x1=0, n-type GaN layers) (Nakayama, Figs. 1, 35, ¶0101-¶0102) includes a facing surface (e.g., a surface of n-type GaN layer Dn) facing the third semiconductor region (e.g., CH), and the facing surface is along a group III surface of the Alx1Ga1-x1N (e.g., a surface of the N+ type GaN layer NL).
Regarding Claim 20, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein a part of the first insulating member (e.g., GI) (Nakayama, Figs. 1, 4, ¶0077, ¶0116-¶0118) is between the first semiconductor region (e.g., NL/Dn) and an other part of the third electrode (e.g., GE extending on the GI layer in the horizontal direction) in the first direction (e.g., a vertical direction in Figs. 1, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221757 to Nakayama in view of Shealy et al. (US Patent No. 4,262,296, hereinafter Shealy).
Regarding Claims 2 and 6, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, wherein the at least the part of the third semiconductor region (e.g., CH) (Nakayama, Figs. 1, 4, 35, 37, ¶0077, ¶0117, ¶0185) includes a first face facing the other portion of the third electrode (GE), the third semiconductor region includes a second face facing the second semiconductor region (e.g., BA), a first angle between the first face and the second face, but does not specifically disclose that a first angle between the first face and the second face is smaller than 90 degrees (as claimed in claim 2), wherein the first angle is 30 degrees or more and 88 degrees or less (as claimed in claim 6).
However, Shealy teaches forming a high frequency vertical III-V semiconductor field effect transistor (Shealy, Figs. 3, 11, Col. 1, lines 6-10; lines 41-65; Col. 3, lines 19-52; Col. 5, lines 12-36) comprising the gate electrode (29) (Shealy, Figs. 3, 11, Col. 5, lines 12-36) formed in the groove (21) having trapezoidal cross-section with a wide base at the bottom and a narrow base at the top such that the mesa structure (23) surrounded by grooves (21) has a wide base at the top and a narrow base at the bottom, an angle  (Shealy, Figs. 3, 11, Col. 3, lines 32-52) between the top surface of the mesa and the non-parallel wall of the mesa is between 61º and 63 º that is smaller than 90 degrees; with the narrow base of the mesa structure, there is a narrow channel to deplete and hence a lower gate voltage is required to pinch off the device, and with the wide base of the mesa, more area is available at the top of the device for the source/drain contacts.
The prior art range (e.g., between 61º and 63º) is within the claimed range (e.g., between 30 degrees and 88 degrees), and thus the claimed range is anticipated by the prior art range (see MPEP §2131.03).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nakayama by forming a groove for the gate electrode having trapezoidal shape with a wide base at the bottom and the narrow base at the top as taught by Shealy, such that a portion of the third semiconductor region of Nakayama would have a first face facing a portion of the third electrode formed on the non-parallel wall of the groove having a first angle between the wall and the top surface of the third semiconductor region to have the semiconductor device, wherein a first angle between the first face and the second face is smaller than 90 degrees (as claimed in claim 2), wherein the first angle is 30 degrees or more and 88 degrees or less (as claimed in claim 6) in order to provide improved high frequency vertical III-V semiconductor field effect transistor capable of effectively pinch-off the vertical channel, and to provide more area at the top of the device for the source/drain contacts (Shealy, Col. 1, lines 6-10; lines 41-65; Col. 5, lines 19-24).
Regarding Claim 3, Nakayama in view of Shealy discloses the semiconductor device according to claim 2. Further, Nakayama discloses the semiconductor device, wherein the at least the part of the third semiconductor region (e.g., CH) (Nakayama, Fig. 1, ¶0081-¶0082) further includes a third face (e.g., a side in contact with isolation region ISOS) facing the first conductive member (e.g., VIAS), and a second angle between the third face and the second face (e.g., a top side of the channel layer CH in contact with the barrier layer BA) is larger than 90 degrees.
With respect to Claim 14, Nakayama discloses a semiconductor device (e.g., HEMT) (Nakayama, Figs. 1, 3-6, 35-37, ¶0006-¶0009, ¶0075-¶0131, ¶0176-¶0181) comprising:
a semiconductor member (e.g., NUC/BU/NL/Dn/Dp/UC/CH/BA) (Nakayama, Figs. 1, 35, ¶0076, ¶0097-¶0109) including:
a first semiconductor region (e.g., NL/Dn) including an Alx1Ga1-x1N (0 ≤ x1 <1) of a first conductive type (e.g., n+ layer NL, GaN doped with n-type impurities, with X1=0) (Nakayama, Figs. 1, 35, ¶0101-¶0102),
a second semiconductor region (e.g., BA) including one (e.g., Al0.2Ga0.8N, GaN or AlN) (Nakayama, Figs. 1, 35, ¶0109) of a first material and a second material, and the first material including an Aly1Ga1-y1N (0 ≤ y1 <1) of the first conductive type, the second material including an Aly2Ga1-y2N (0 < y2 ≤1), and
a third semiconductor region (e.g., CH/UC) (Nakayama, Figs. 1, 35, ¶0106-¶0107) provided between at least a part of the first semiconductor region (NL/Dn) and the second semiconductor region (BA), the third semiconductor region (e.g., CH, n-type GaN, with x3=0) including an Alx3Ga1-x3N (0 ≤ x3 <1), x3 <y2) of the first conductive type, a concentration of an impurity of the first conductive type in the third semiconductor region (e.g., lower than 1E17 cm-3) (Nakayama, Figs. 1, 35, ¶0107) being lower than a concentration of the impurity of the first conductive type in the first semiconductor region (e.g., 1E19 cm-3) (Nakayama, Figs. 1, 35, ¶0101), the concentration of the impurity of the first conductive type in the third semiconductor region (e.g., lower than 1E17 cm-3) being lower than a concentration of the impurity of the first conductive type in the first material (e.g., BA, n-type Al0.2Ga0.8N with n-type impurities equal to 1E17 cm-3) (Nakayama, Figs. 1, 35, ¶0109);
a first electrode (e.g., VIAD) (Nakayama, Figs. 1, 35, ¶0082, ¶0126-¶0127) electrically connected with the first semiconductor region (e.g., NL);
a second electrode (e.g., SE/DE) (Nakayama, Figs. 1, 35, ¶0082, ¶0123) electrically connected with the second semiconductor region (e.g., BA);
a third electrode (e.g., GE) (Nakayama, Figs. 1, 35, ¶0077, ¶0116-¶0118), a second direction (e.g., a horizontal direction in Fig. 1) from a portion of the third electrode (e.g., a portion of GE in the trench extending to the barrier layer BA) to the second semiconductor region crossing a first direction (e.g., a vertical direction in Fig. 1) from the first semiconductor region to the second semiconductor region, a direction (e.g., a direction parallel to the sidewall of the gate trench extending to the channel layer CH, as in Fig. 4) from an other portion of the third electrode to at least a part of the third semiconductor region (e.g., CH) being along the second direction (e.g., the channel CH extending along the horizontal direction); and
a first insulating member (e.g., gate insulating film GI) (Nakayama, Figs. 1, 35, ¶0077), at least a part of the first insulating member (GI) being between the third electrode (GE) and the semiconductor member (e.g., CH/BA),
the at least the part of the third semiconductor region (e.g., CH) (Nakayama, Figs. 1, 4, 35, 37, ¶0077, ¶0117, ¶0185) includes a first face facing the third electrode (GE),
the third semiconductor region includes a second face facing the second semiconductor region (e.g., BA), and
a first angle between the first face and the second face.
Further, Nakayama does not specifically disclose that a first angle between the first face and the second face is smaller than 90 degrees.
However, Shealy teaches forming a high frequency vertical III-V semiconductor field effect transistor (Shealy, Figs. 3, 11, Col. 1, lines 6-10; lines 41-65; Col. 3, lines 19-52; Col. 5, lines 12-36) comprising the gate electrode (29) (Shealy, Figs. 3, 11, Col. 5, lines 12-36) formed in the groove (21) having trapezoidal cross-section with a wide base at the bottom and a narrow base at the top such that the mesa structure (23) surrounded by grooves (21) has a wide base at the top and a narrow base at the bottom, an angle  (Shealy, Figs. 3, 11, Col. 3, lines 32-52) between the top surface of the mesa and the non-parallel wall of the mesa is between 61º and 63 º that is smaller than 90 degrees; with the narrow base of the mesa structure, there is a narrow channel to deplete and hence a lower gate voltage is required to pinch off the device, and with the wide base of the mesa, more area is available at the top of the device for the source/drain contacts.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nakayama by forming a groove for the gate electrode having trapezoidal shape with a wide base at the bottom and the narrow base at the top as taught by Shealy, such that a portion of the third semiconductor region of Nakayama would have a first face facing a portion of the third electrode formed on the non-parallel wall of the groove having a first angle between the wall and the top surface of the third semiconductor region to have the semiconductor device, wherein a first angle between the first face and the second face is smaller than 90 degrees in order to provide improved high frequency vertical III-V semiconductor field effect transistor capable of effectively pinch-off the vertical channel, and to provide more area at the top of the device for the source/drain contacts (Shealy, Col. 1, lines 6-10; lines 41-65; Col. 5, lines 19-24).
Regarding Claim 15, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama discloses the semiconductor device, the at least a part of the third semiconductor region (e.g., channel region CH including channel underlying region UC) (Nakayama, Fig. 1, ¶0104-¶0106) includes a first position and a second position, the second position (e.g., CH) is between the first position (e.g., UC) and the second semiconductor region (e.g., BA) in the first direction (e.g., vertical direction in Fig. 1), but does not specifically disclose that a first width of the third semiconductor region at the first position along the second direction is narrower than a second width of the third semiconductor region at the second position along the second direction. However, Shealy teaches forming a high frequency vertical III-V semiconductor field effect transistor (Shealy, Figs. 3, 11, Col. 1, lines 6-10; lines 41-65; Col. 3, lines 19-52; Col. 5, lines 12-36) comprising the gate electrode (29) (Shealy, Figs. 3, 11, Col. 5, lines 12-36) formed in the groove (21) having trapezoidal cross-section with a wide base at the bottom and a narrow base at the top such that the mesa structure (23) surrounded by grooves (21) has a wide base at the top and a narrow base at the bottom, an angle  (Shealy, Figs. 3, 11, Col. 3, lines 32-52) between the top surface of the mesa and the non-parallel wall of the mesa is between 61º and 63º; with the narrow base of the mesa structure, there is a narrow channel to deplete and hence a lower gate voltage is required to pinch off the device, and with the wide base of the mesa, more area is available at the top of the device for the source/drain contacts.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Nakayama by forming a mesa structure having trapezoidal shape with a narrow base at the bottom and a wide base at the top as taught by Shealy, wherein the mesa structure includes the channel region and channel underlying region of Nakayama  to have the semiconductor device, wherein a first width of the third semiconductor region at the first position along the second direction is narrower than a second width of the third semiconductor region at the second position along the second direction in order to provide improved high frequency vertical III-V semiconductor field effect transistor capable of effectively pinch-off the vertical channel, and to provide more area at the top of the device for the source/drain contacts (Shealy, Col. 1, lines 6-10; lines 41-65; Col. 5, lines 19-24).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221757 to Nakayama in view of Shealy (US Patent No. 4,262,296) as applied to claim 3, and further in view of Mishra et al. (US Patent No. 10,756,207, hereinafter Mishra).
Regarding Claim 4, Nakayama in view of Shealy discloses the semiconductor device according to claim 3. Further, Nakayama does not specifically disclose that an absolute value of a difference between the second angle and 90 degrees is smaller than an absolute value of a difference between the first angle and 90 degrees.
However, Mishra teaches a III-N semiconductor device (Mishra, Fig. 7, Col. 2, lines 43-54; Col. 21, lines 14-41; Col. 23, lines 18-67; Col. 24, lines 1-8) comprising a vertical gate electrode formed on the wall of the semiconductor body (e.g., 67/68) having slanted sidewalls, wherein a first angle  is between a side of the body (67/68) facing the gate electrode and a second angle  is between another side of the body (67/68) facing the drain/source electrode (22/21), and the first angle is different from the second angle, e.g., the first angle is between 45º-90º (e.g., 70º) and the second angle  is between 80º-90º with respect to the bottom of the semiconductor body (e.g., 67/68); the first and second angles are selected  to control the threshold voltage of the device and to maintain a high channel mobility, low on-resistance.
Thus, a person of ordinary skill in the art would recognize that with the second angle of about 80º with respect to the bottom of the semiconductor body (as taught by Mishra), the second angle with respect to the top of the semiconductor body would be about 100º, and an absolute value of a difference between the second angle of about 100º and 90 degrees would be 10º, and that is smaller than an absolute value (e.g., 28º) of a difference between the first angle (e.g., 62º in view of Shealy) and 90 degrees.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nakayama/Shealy by forming the semiconductor body having a slanted sidewall facing the source/drain electrode with specific angle as taught by Mishra, wherein the specific angle is different from another angle of another slanted sidewall of the semiconductor body, and including the second angle of about 100 degrees (in view of Mishra) and the first angle of about 62 degrees (in view of Shealy) to have the semiconductor device, wherein an absolute value of a difference between the second angle and 90 degrees is smaller than an absolute value of a difference between the first angle and 90 degrees in order to provide improved III-N semiconductor device with controlled threshold voltage of the device and to maintain a high channel mobility and low on-resistance of the device (Mishra, Col. 2, lines 43-54; Col. 23, lines 51-67).
Regarding Claim 5, Nakayama in view of Shealy discloses the semiconductor device according to claim 3. Further, Nakayama does not specifically disclose that the second angle is 91 degrees or more and 149 degrees or less. However, Mishra teaches a III-N semiconductor device (Mishra, Fig. 7, Col. 2, lines 43-54; Col. 21, lines 14-41; Col. 23, lines 18-67; Col. 24, lines 1-8) comprising a vertical gate electrode formed on the wall of the semiconductor body (e.g., 67/68) having slanted sidewalls, wherein a first angle  is between a side of the body (67/68) facing the gate electrode and a second angle  is between another side of the body (67/68) facing the drain/source electrode (22/21), and the first angle is different from the second angle, e.g., the first angle is between 45º-90º (e.g., 70º) and the second angle  is between 80º-90º or between 20º-80º with respect to the bottom of the semiconductor body (e.g., 67/68); the first and second angles are selected to control the threshold voltage of the device and to maintain a high channel mobility, low on-resistance.
Thus, a person of ordinary skill in the art would recognize that the second angle with respect to the top of the semiconductor body would be between 90º-100º or 100º -160º.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nakayama/Shealy by forming the semiconductor body having slanted sidewall facing the source/drain electrode with specific angle as taught by Mishra to have the semiconductor device, wherein the second angle is 91 degrees or more and 149 degrees or less in order to provide improved III-N semiconductor device with controlled threshold voltage of the device and to maintain a high channel mobility and low on-resistance of the device (Mishra, Col. 2, lines 43-54; Col. 23, lines 51-67).
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221757 to Nakayama in view of Mishra (US Patent No. 10,756,207).
Regarding Claim 17, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama does not specifically disclose that at least a part of the semiconductor member is between the first electrode and the second electrode in the first direction.
However, Mishra teaches a III-N semiconductor device (Mishra, Figs. 2, 5, 7, Col. 2, lines 43-54; Col. 21, lines 14-41; Col. 23, lines 18-67; Col. 24, lines 1-8) comprising a vertical gate electrode formed on the wall of the semiconductor body (e.g., 67/68), wherein the source electrode (21) and the drain electrode (22) formed on a different levels in a vertical direction such that a part of the semiconductor body (67/68) is between the source electrode (21) and the drain electrode (22) in the vertical direction, this structure (Mishra, Figs. 2, 5,  7, Col. 9, lines 1-6; Col. 12, lines 42-51; Col. 21, lines 34-41; Col. 23, lines 23-67; Col. 24, lines 1-44) allows to provide small source access resistance yielding lower device on-resistance without compromising the electric field management in the drain side access region, and to control the threshold voltage of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nakayama by forming the semiconductor device having the source electrode and the drain electrode structure formed on different layers in a vertical direction as taught by Mishra to have the semiconductor device, wherein at least a part of the semiconductor member is between the first electrode and the second electrode in the first direction in order to provide improved III-N semiconductor device with lower device on-resistance and with controlled threshold voltage of the device (Mishra, Col. 2, lines 43-54; Col. 9, lines 1-6; Col. 12, lines 42-51).
Regarding Claim 18, Nakayama discloses the semiconductor device according to claim 1. Further, Nakayama does not specifically disclose a first layer including an Aly3Ga1-y3N (x1 <y3 ≤ 1), and the first layer is provided between the first insulating member and the semiconductor member.
However, Mishra teaches a III-N semiconductor device (Mishra, Fig. 7, Col. 2, lines 43-54; Col. 21, lines 14-41; Col. 23, lines 18-67; Col. 24, lines 1-8) comprising a vertical gate electrode formed on the wall of the semiconductor body (e.g., 67/68), wherein a gate mobility enhancement layer (65) (Mishra, Fig. 7, Col. 24, lines 9-44); Col. 19, lines 43-67; Col. 20, lines 1-42) comprised of AlGaN is formed between the gate insulating layer (34) and the semiconductor body (67/68) to reduce on-resistance and improve threshold stability.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nakayama by forming a gate mobility enhancement layer as taught by Mishra to have the semiconductor device, wherein a first layer including an Aly3Ga1-y3N (x1 <y3 ≤ 1), and the first layer is provided between the first insulating member and the semiconductor member in order to provide improved III-N semiconductor device with reduced on-resistance and improved threshold stability (Mishra, Col. 2, lines 43-54; Col. 20, lines 36-42; Col. 24, lines 21-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891